United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 September 19, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30830
                          Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MARVIN EUGENE CHAPPELL,
                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 3:03-CR-30013
                        --------------------

Before DAVIS, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This appeal is SEVERED from appeal No. 05-30522, United

States v. Wines.   Counsel appointed to represent Marvin Eugene

Chappell has requested leave to withdraw from this appeal and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Chappell has received a copy of counsel’s motion and

brief but has not filed a response.    Our independent review of

the brief and the record discloses no nonfrivolous issues for

appeal.   Counsel’s motion for leave to withdraw is GRANTED,



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30830
                                -2-

counsel is excused from further responsibilities, and Chappell’s

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.